ORDER
PER CURIAM:
On February 15, 1977 this Court issued an Order remanding the above-entitled cause to the district court of the fourteenth judicial district of the State of Montana, in and for the County of Wheat-land, for determination. Said district court has furnished this Court with its Order dated March 1, 1977 upon final determination in which the charges against Richard Callantine in Criminal File No. 595 have been dismissed with prejudice.
The matter in this Court has now been concluded; IT IS HERE-RY ORDERED dismissed.